DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 9, 12, 23, 25, 27, and 30 in the reply filed on 23 February 2021 is acknowledged. Claims 31, 33,  48, 50, 57, 85, 87, 90, and 95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 9, 12, 23, 25, 27, and 30 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry (US 2018/0207428).  Barry discloses a medical device comprising: an implantable neurostimulator including: a housing having a width of less than 10 mm and a height of less than 10 mm (e.g. ¶¶ 3); a cap bonded to the housing (e.g. ¶¶ 69-70, etc.); one or more feedthroughs that pass through the cap (e.g. ¶¶ 47, 55, etc.); and an electronics module within the housing and connected to the one or more feedthroughs (e.g. Fig. 1); and a lead assembly including: a lead body including a conductor material (e.g. Fig. 1, #18); a lead connector that connects the conductor material to the one or more feedthroughs and one or more electrodes connected to the conductor material (e.g. ¶¶ 51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792